IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


IN THE INTEREST OF:: H.A.Y., A MINOR      : No. 413 MAL 2017
                                          :
                                          :
PETITION OF: S.R.Y., FATHER               : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court

IN THE INTEREST OF: S.R.Y., JR., A        : No. 414 MAL 2017
MINOR                                     :
                                          :
                                          : Petition for Allowance of Appeal from
PETITION OF: S.R.Y., FATHER               : the Order of the Superior Court


                                     ORDER



PER CURIAM

      AND NOW, this 9th day of August, 2017, the Petition for Allowance of Appeal is

DENIED.